PER CURIAM.
We accept the state’s concession that the trial court erred in denying appellant’s motion to correct his sentence because appellant’s conviction for Aggravated Fleeing and Eluding does not qualify for Prison Releasee Reoffender (PRR) sentencing. We affirm appellant’s sentence of thirty years imprisonment as a habitual felony offender, but reverse and remand with directions to vacate the fifteen-year mandatory PRR provision of his sentence.
Affirm,ed in part, Reversed in part, and Remanded.
STEVENSON, TAYLOR and MAY, JJ., concur.